Citation Nr: 0705317	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-17 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma
  

THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on March 7, 2004, at Tahlequah City 
Hospital.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma 
(VAMC).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran is seeking payment or reimbursement of private 
medical care expenses incurred on March 7, 2004, at Tahlequah 
City Hospital.  He contends that VA facilities were not 
feasibly available to provide the medical services which he 
received, and that he was instructed by VAMC to report to the 
nearest emergency room after discussing his condition over 
the telephone.  

In support of his claim, the veteran testified that he was 
experiencing severe spine and left hip pain at the time he 
sought treatment, and reasonably believed that a delay in 
seeking immediate medical attention would be hazardous to his 
life or health.  He further stated that his actions in 
seeking emergency medical treatment were appropriate since he 
had previously been diagnosed and service-connected for 
diabetes mellitus.

In its May 2004 decision, VAMC denied the veteran's claim for 
payment or reimbursement of private medical expenses incurred 
on March 7, 2004, at Tahlequah City Hospital.  This decision 
was predicated on a finding that a medical emergency did not 
exist at the time of treatment, and that a VA facility was 
feasibly available to provide the needed care.  Nevertheless, 
the veteran's claim was considered under the provisions of 
both 38 U.S.C.A. § 1725 (West 2002) and 38 U.S.C.A. § 1728 
(West 2002).  As these provisions represent separate avenues 
for potential relief for the veteran, VAMC should consider 
each provision when adjudicating this issue.

Second, the appellate record does not contain adequate VA 
notification to the veteran that relates directly to the 
issue on appeal.  Specifically, VAMC must consider that VA 
now has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Thus, the RO should provide additional notice to the veteran 
concerning his claim herein.

Additionally, the veteran's claims folder must be associated 
with the appellate record to confirm the veteran's military 
service, the disorders that are currently service-connected, 
the severity of those disorders, and whether the veteran has 
a total disability permanent in nature from a service-
connected disability.  

In addition, VAMC should attempt to obtain the veteran's 
treatment records from the VAMC from January 2004 through 
June 2004.  These records may be useful in revealing the 
content of the communications between the veteran and VAMC 
prior to his private medical treatment on March 7, 2004.

Finally, VAMC conducted a hearing in this matter in October 
2005.  Following the hearing, there is no indication in the 
appellate record that VAMC ever considered the veteran's 
claim in light of this testimony, or issued a supplemental 
statement of the case addressing the same.  Thus, if there 
was a supplemental statement of the case issued to the 
veteran in this regard, it must bee associated with the 
appellate record; if not, a supplemental statement of the 
case addressing all the evidence must be issued to the 
veteran.  See 38 C.F.R. §§ 19.31; 20.1304(c) (2006).

Accordingly, this case is remanded for the following actions:

1.  The veteran must be given proper 
notice under the VCAA to include the 
evidence necessary to substantiate the 
claim for entitlement to reimbursement of 
medical expenses under 38 U.S.C.A. §§ 
1725, 1728; the evidence that VA will 
seek to provide and that the claimant is 
expected to provide; and request that the 
claimant provide any evidence in its 
possession that pertains to the claim.  
The veteran must be allowed at least 60 
days to submit any evidence or request 
that VA assist in obtaining the evidence.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

2.  VAMC must also obtain any evidence 
necessary to establish whether the 
veteran was, on the pertinent day, an 
active VA health-care participant as 
defined by the pertinent criteria, and to 
establish whether any of the private 
treatment received on March 7, 2004, 
constituted emergency treatment under the 
applicable statutory provisions.

3.  The veteran's claims file must be 
associated with the record for review by 
the Board.  

4.  The veteran's treatment records, 
dated from January 2004 to June 2004, 
must be obtained from VAMC.

5.  VAMC must then review and 
re-adjudicate the issue on appeal, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, as well as 38 
U.S.C.A. § 1728 and it's implementing 
regulations.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


